Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.34 Page 1 of 31




Jason A. McNeill (9711)
 mcneill@mvmlegal.com
Eric K. Schnibbe (8463)
 schnibbe@mvmlegal.com
MCNEILL | VON MAACK
175 South Main Street, Suite 1050
Salt Lake City, Utah 84111
Telephone: 801.823.6464

Attorneys for Defendant Zazzle, Inc.

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

 RAM SEW, LLC,                                     NOTICE OF REMOVAL OF ACTION
                                                   UNDER 28 U.S.C. § 1441(B) DIVERSITY
        Plaintiff,
                                                   BY DEFENDANT ZAZZLE, INC.
 v.
                                                   Case No. 2:20-cv-00628-DAO
 ZAZZLE, INC.,
                                                   District Judge
        Defendant.
                                                   Magistrate Judge


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332 and 1441(b), Defendant

Zazzle, Inc. (“Defendant”) hereby removes this civil action from the Third Judicial District Court

for the County of Salt Lake, where it is currently pending as Case No. 200904989, to the United

States District Court for the District of Utah, Central Division. This Court has original

jurisdiction over this action under 28 U.S.C § 1332(a) on the grounds that diversity exists

between the parties and the amount in controversy exceeds the sum of $75,000, exclusive of

interest and costs. Plaintiff Ram Sew, LLC (“Plaintiff”) is a Utah limited liability company with

its principal place of business in Salt Lake County, Utah and its members believed to be in Utah.

Defendant is a California corporation with its principal place of business in San Mateo County,

California and a place of business in Washoe County, Nevada.
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.35 Page 2 of 31




                                         BACKGROUND

        1.     This suit is a civil action filed in the Third Judicial District Court of Salt Lake

County, State of Utah, on August 63, 2020, entitled “Ram Sew, LLC v. Zazzle, Inc.,” Case No.

200900569 (“The Complaint”). Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons and

Complaint is attached hereto as Exhibit 1 and constitutes all process, pleadings and orders served

upon Defendant in this action.

        2.     Plaintiff asserts in the Complaint the following claims: breach of contract,

fraudulent inducement, and breach of the covenant of good faith and fair dealing.

        3.     Plaintiff alleges in the Complaint that it produced and agreed to produce facemask

orders for use as personal protection equipment to prevent the spread of the current COVID-19

pandemic. Plaintiff alleges that has been damaged in an amount that exceeds $1,500,000.

                                  GROUNDS FOR REMOVAL

        4.     As set forth more fully below, this Court has subject matter jurisdiction under 28

U.S.C. § 1332, which confers original jurisdiction of “all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

… citizens of different States and in which citizens or subjects of a foreign state are additional

parties[.]”

        5.     The Amount-In-Controversy requirement is satisfied. Here, the Complaint states

that the sum of alleged damages is in excess of $1,500,000. [See Complaint ¶ 32]. See 28

U.S.C. § 1446 (c)(2) (“If removal of a civil action is sought on the basis of the jurisdiction

conferred by section 1332(a), the sum demanded in good faith in the initial pleading shall be

deemed to be the amount in controversy . . . .”).


                                                    2
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.36 Page 3 of 31




       6.      Diversity of citizenship exists. Plaintiff is a Utah limited liability company with

its principal place of business in Salt Lake County, Utah. Upon information and belief, including

after from undertaking an investigation of publically availably documents and conducting

internet research concerning Plaintiff, all members of Plaintiff are citizens of Utah. Defendant is

a California corporation with its principal place of business in San Mateo County, California and

a place of business in Washoe County, Nevada. Defendant does not have its principal place of

business in Utah. The citizenship of an LLC is the citizenship of its members and, therefore,

Plaintiff is a citizen of Utah. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

(9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its

owners/members are citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co.,

299 F.3d 643, 652 (7th Cir. 2002) (“the relevant citizenship [of an LLC] for diversity purposes is

that of the members, not of the company”). “[A] corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business,” and, therefore, Defendant could only be a citizen of

California and/or Nevada. 28 U.S.C.A. § 1332(c)(1).

       7.      The other prerequisites for removal are satisfied. This Notice of Removal is

timely filed. The relevant statute provides that “[e]ach defendant shall have 30 days after receipt

… of the initial pleading … to file the notice of removal.” 28 U.S.C. § 1446(b)(2)(B). Plaintiff

filed the Complaint with the state court on August 6, 2020. Defendant was served with a copy of

the Summons and Complaint on August 6, 2020. The deadline for Defendant to file its Notice of

Removal is September 8, 2020 – which is the first business day following the expiration of thirty

days on Saturday, September 5, 2020. See Fed. R. Civ. P. 6(a)(1)(C).


                                                 3
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.37 Page 4 of 31




       8.      Title 28 U.S.C. § 1446(a), requires a copy of all process, pleadings, and orders

served upon the removing defendant in the state court action (Case No. 200900569) to be

included with this Notice of Removal and, thus, a copy of the Summons and Complaint are

attached hereto as Exhibit 1. Pursuant to 28 U.S.C. § 1446(d), this Notice of Removal with

attachments, will be served upon counsel for Plaintiff and will be filed with the clerk of the Third

Judicial District Court for Salt Lake County, Utah.

       9.      By filing this Notice of Removal, Defendant does not waive its right to assert any

defenses and/or objections to which it may be qualified to assert.

       DATED this 8th day of September, 2020.

                                              MCNEILL | VON MAACK




                                              Jason A. McNeill
                                              Eric K. Schnibbe
                                              Attorneys for Defendant Zazzle, Inc.




                                                 4
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.38 Page 5 of 31




                                CERTIFICATE OF SERVICE

       I hereby certify that I am employed by the law firm of MCNEILL VON MAACK, 175 South

Main Street, Suite 1050, Salt Lake City, Utah 84111, and that, pursuant to Rule 5(b) of the

Federal Rules of Civil Procedure, a true and correct copy of the foregoing NOTICE OF

REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) DIVERSITY BY DEFENDANT

ZAZZLE, INC. was delivered to the following this 8th day of September, 2020, by:

[ ]    Hand Delivery

[ ]    Depositing the same in the U.S. Mail, postage prepaid

[X]    Electronic Mail

[X]    Submission to the U.S. District Court Electronic Case Filing System

 Justin C. Rammell
  justin@rammell-law.com
 RAMMELL LAW, PLLC
 Box 901622
 Sandy, Utah 84090
 Telephone: 801.432.0632
 Facsimile: 888.712.5274



                                             /s/ Hannah Jane Harrington-Dunn




                                                5
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.39 Page 6 of 31




                  Exhibit “1”
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.40 Page 7 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.41 Page 8 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.42 Page 9 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.43 Page 10 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.44 Page 11 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.45 Page 12 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.46 Page 13 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.47 Page 14 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.48 Page 15 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.49 Page 16 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.50 Page 17 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.51 Page 18 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.52 Page 19 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.53 Page 20 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.54 Page 21 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.55 Page 22 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.56 Page 23 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.57 Page 24 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.58 Page 25 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.59 Page 26 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.60 Page 27 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.61 Page 28 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.62 Page 29 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.63 Page 30 of 31
Case 2:20-cv-00628-HCN-DBP Document 3 Filed 09/08/20 PageID.64 Page 31 of 31
